745 N.W.2d 749 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alexander ACEVAL, Defendant-Appellant.
Docket No. 135149. COA No. 279017.
Supreme Court of Michigan.
March 19, 2008.
On order of the Court, the application for leave to appeal the October 5, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the defendant was denied the right to counsel of his choice under United States v. Gonzalez-Lopez, 548 U.S. 140, 126 S.Ct. 2557, 165 L.Ed.2d 409 (2006), and for consideration of whether the prosecution's acquiescence in the presentation of perjured testimony amounts to misconduct that deprived the defendant of due process such that retrial should be barred. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.